Peelle, Ch. J.,
dissenting: I adhere to the conclusion reached by the court in its former opinion, and mainly for the reasons stated in the last paragraph thereof, which in substance is that under the act of April 16, 1908, officers of the Revenue-Cutter Service served creditably during the Civil War are entitled, upon retirement, to have the rank and *38three-fourths of the duty pay of the next higher grade, which, in the present case, is that of captain (junior grade) ; that as the claimant when retired in 1895 was a first lieutenant, he would, had he so remained until the passage of the act of 1908, now be entitled thereunder to the rank and three-fourths of the duty pay of a captain (junior grade), that being the next grade above that of first lieutenant; but having reached the grade of captain (junior grade) ‘under the special act of Congress of 1905, which also denied him increase of pay over that to which he was entitled as a retired first lieutenant, the act of 1908 operates, if at all, only to give him three-fourths of the pay of the rank next above that held by him at the time of his retirement and not to advance him to a grade beyond that given him by appointment of the President (while retired) under the special act.
The language of the act of 1908 in terms applying to officers “ now on the retired list ” does not mean that officers so retired when thereafter advanced in grade by appointment under a special act of Congress shall make such advanced grade the basis for the “ next higher grade ” under the act of 1908. The words “ now on the retired list ” clearly mean officers who were then on the retired list in the several grades in which they were retired. Otherwise the language to support the claimant’s contention would have to be so construed as to hold that the grade to which the claimant was advanced under the special act was in effect the grade held by him when retired.
The claimant’s contention, carried to its logical conclusion, means that if an officer prior to the act of 1908 was retired, say, as a first lieutenant, and had been advanced or promoted by special act of Congress to the grade of lieutenant colonel, he would be entitled, under the act of 1908, to be retired with the rank and three-fourths of the duty pay of a colonel. The mere statement carries its own answer.
I am authorized to say that Howry, J., concurs in the views above expressed.